Citation Nr: 0432292	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-22 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
acquired in service.

2.  Entitlement to service connection for a chronic 
respiratory disability (claimed as emphysema) due to tobacco 
use in service, to include as secondary to nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from April 1950 until April 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1998 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.

These matters were previously before the Board in March 2004.  
At that time, a remand was ordered to accomplish further 
development.  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran is 
addicted to nicotine. 

2.  The competent evidence does not show that the veteran's 
chronic respiratory disability is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2004).  

2.  A chronic respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in February 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment.  Finally, the veteran's 
statements in support of his claim are affiliated with the 
claims file.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  Indeed, in his May 1998 correspondence, 
the veteran clearly stated that all treatment pertaining to 
his emphysema and nicotine dependence claims was conducted at 
the VA Medical Center in Canton, Ohio.  A January 2003 report 
of contact also noted only Canton, Ohio, as a place of 
treatment.  It is acknowledged that a March 2003 letter from 
the RO to the veteran referred to claims of treatment at a VA 
facility in Columbus, Ohio.  A review of the file fails to 
reveal any statements made by the veteran contending 
respiratory treatment in Columbus.  The VA clinical reports 
dated in 1996 do contain references to treatment at Columbus, 
but such care related to testicular and psychiatric 
conditions.  In any event, the claims file indicates that the 
RO conducted a search in May 2003, which revealed that there 
were no treatment records at Columbus.

Further regarding the duty to assist, it has been contended 
in the November 2004 written brief presentation that the 
veteran was not properly informed of his scheduled VA 
examination.  It was further contended that such lack of 
notice caused the veteran to miss that examination.  However, 
the file contains a Compensation and Pension Exam Inquiry 
indicating the examination request and containing the 
veteran's most recent address of record.  In this vein, the 
Board notes that under Mindenhall v. Brown, 7 Vet. App. 271 
(1994), there is a presumption of regularity of the 
administrative process when there is a lack of clear evidence 
to the contrary.  See also Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).  The Court has also held the veteran's 
statement of nonreceipt, standing alone, is not the type of 
"clear evidence to the contrary" necessary to rebut the 
presumption of regularity of the delivery of this notice.  
Id.

Finally, it is noted that, the veteran was scheduled for a 
hearing before the Board in February 2004.  He failed to 
report at that time.  However, when this matter was 
previously before the Board in March 2004, it was noted that 
there had been some confusion regarding whether VA would 
reimburse the veteran for his travel expenses.  Additionally, 
it was noted that the veteran was sight-impaired and had 
difficulty reading VA letters without assistance.  For these 
reasons, a remand was ordered in part to afford the veteran 
one more opportunity to set up a hearing.  Pursuant to the 
remand instructions, the RO sent the veteran a letter in May 
2004.  That communication asked him to clarify whether he 
wished to be scheduled for a hearing before a Decision Review 
Officer and/or a Veteran's Law Judge, and, if the latter, 
whether he preferred to convene in person or by 
videoconference.  The letter was typed in a large font.  
However, the veteran did not respond and has not otherwise 
indicated that he continues to desire a personal hearing.  

Based on all of the above, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Nicotine dependence claims filed prior to June 9, 1998

Precedential opinions of the VA Office of General Counsel 
established that service connection for death or disability 
may be awarded: 1) on a direct basis if the evidence 
establishes that an underlying disease or injury was caused 
by tobacco use during service, and 2) on a secondary basis in 
cases of death or disability attributable to tobacco use 
subsequent to military service if nicotine addiction arose in 
service and was the proximate cause of the death or 
disability.

Under certain circumstances, death or disability resulting 
from the identifiable residuals of disease due to tobacco use 
during service is compensable under the law governing VA 
benefits. VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This does not 
mean that service connection will be established for a 
disease related to tobacco use if the claimant smoked during 
service. Id.  Rather, any disability related to tobacco use 
that is not diagnosed until after service would not be 
precluded from service connection; however, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

A more recent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted for tobacco-
related disability on the basis that such disability is 
secondary to nicotine dependence that arose from a claimant's 
tobacco use during service.  VAOPGCPREC 19-97.  VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See VAOPGCPREC 19-97.  Whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following two questions: [1] whether the 
claimant acquired a dependence on nicotine in service; and 
[2] whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the claimant.  If each of these two 
questions is answered in the affirmative, service connection 
may be established on a secondary basis.  VAOPGCPREC 19-97.

With regard to the first question, the determination of 
whether the appellant is dependent on nicotine is a medical 
issue.  VAOPGCPREC 19-97.  According to the Fourth Edition of 
the American Psychiatric Association's, Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV), nicotine 
dependence is recognized as a substance abuse disorder.  
VAOPGCPREC 19-97; see also DSM IV at 108-09, 133-34.  

With regard to proximate causation, if it is determined that, 
as a result of nicotine dependence acquired in service, a 
claimant continued to use tobacco products following service, 
it must be considered whether there was a supervening cause 
of the claimed disability that severs the causal connection 
to the service-acquired nicotine dependence.  VAOPGCPREC 19-
97.  

Nicotine dependence claims filed on or after June 9, 1998

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective. This Act amended 38 U.S.C.A. § 1110 
to prohibit the payment of VA compensation for a disability 
resulting from the use of tobacco products.  On July 22, 
1998, the Internal Revenue Service Restructuring and Reform 
Act was enacted, and the provision in the Transportation 
Equity Act for the 21st Century which prohibited the payment 
of compensation to veterans for disability which is the 
result of abuse of tobacco products was eliminated.  Hence, 
the amendments to § 1110 were nullified.  However, this later 
Act added 38 U.S.C.A. § 1103 which provides as follows:

Special provisions relating to claims based upon effects of 
tobacco products

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.  38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, 
Title VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) implements section 1103 and 
provides as follows:  (a) For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
(b) The provisions of paragraph (a) of this section do not 
prohibit service connection if: (1) The disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  For 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis 
other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service; or (2) The disability or death 
resulted from a disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period under Secs. 3.307, 3.309, 3.313, or 3.316; 
or (3) Secondary service connection is established for 
ischemic heart disease or other cardiovascular disease under 
Sec. 3.310(b).  (c) For claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under Sec. 3.310(a).  
38 C.F.R. § 3.300 (2004).

Factual background

The veteran's service medical records do not reflect any 
complaints of or treatment for emphysema or any other 
respiratory condition.  Chest x-rays taken in July 1952, 
January 1953, and on separation examination in April 1953, 
were normal.

During service, the veteran was treated at the United States 
Army Hospital in August 1952.  At that time, it was noted 
that he smoked one and a half packs of cigarettes per day.  

Following service, a December 1995 VA outpatient record noted 
complaints of shortness of breath.  The assessment was 
bronchitis, rule out pneumonia, tachycardia.  The treatment 
plan included use of an inhaler.  A chest X-ray examination 
at that time revealed no active pulmonary pathology.

A January 1996 VA clinical report notes that the veteran 
reported he smoked a pipe, as well as one and a half packs of 
cigarettes daily for over 40 years.  Other treatment reports 
in January 1996 show diagnoses of dyspnea and chronic 
obstructive pulmonary disease (COPD).  

An April 1996 VA report continues to show complaints of 
shortness of breath, worse with smoking.  

A VA pulmonary function test was performed in May 1996.  Such 
testing showed a reduced FEV1/VC ratio.  Such reduction 
suggested a severe obstructive ventilatory impairment.  

An April 1997 VA record revealed that the veteran was given a 
nicotine patch.  Another report dated that same month 
indicated that he was attending smoking cessation classes.  
Such classes continued into May 1997.  

A June 1997 VA outpatient treatment report indicated that the 
veteran was not smoking.  He stated that he felt good and was 
experiencing no palpitations or shortness of breath.

A clinical record dated in January 1998 revealed a diagnosis 
of COPD.

A VA outpatient treatment record dated in 1998 indicated that 
the veteran was smoking again, at a rate of one and a half 
packs per day.  

The veteran completed a tobacco use questionnaire in May 
1998.  He stated that he began using tobacco products in May 
1951.  He started with 5 cigarettes daily and smoked 2 packs 
daily at the time he responded to the questionnaire.  The 
veteran further indicated that he tried to quit smoking by 
taking cigarette cessation classes at the VA clinic in 
Canton, Ohio.  He managed to stop for 3 months but then began 
smoking again.  The veteran reported that, prior to entering 
the military he worked as a waiter in a restaurant.  After 
service, he worked in a factory for 3 years and then was a 
barber for 30 years.  He denied a family history of the 
claimed disability, emphysema.  

An October 2000 clinical record indicated that the veteran 
had stopped smoking 10 months earlier.

A November 2000 VA outpatient treatment report indicated 
symptomatology to include constant severe shortness of breath 
with or without exertion and constant pressure and tightness 
to the chest.  The veteran believed that the symptoms were 
allergy-related.  

Treatment records dated in 2001 from the VA Wade Park Medical 
Center in Cleveland, Ohio, show complaints of chronic 
shortness of breath, chest tightening and dyspnea.  
Assessments included COPD, pulmonary fibrosis and recent 
pneumonia.  Such records also indicated that the veteran was 
using home oxygen.  

A February 2003 clinical record shows complaints of dyspnea 
times one month.  He was using an inhaler and was on 
antibiotics.  Another February 2003 report indicates that the 
veteran was on home oxygen.  

A May 2003 VA clinical record showed that the veteran was 
instructed as to deep breathing exercises to assist with 
adequate airway exchange.  The veteran reported use of 
tobacco products at least once within the past 12 months.

The veteran was scheduled for a VA respiratory examination in 
June 2004 to obtain a medical opinion as to whether it is at 
least as likely as not that he has nicotine dependence 
acquired in service, and, if so, whether the currently 
diagnosed pulmonary disability was proximately due to 
nicotine dependence.  The veteran failed to report for such 
examination, and has not provided an explanation for his 
failure to report.  In a Supplemental Statement of the Case, 
issued in July 2004, the veteran was advised that evidence 
expected from the examination might be material to the 
outcome of his nicotine dependence claim.

Analysis

I.  Service connection-nicotine dependence acquired in 
service

As previously noted, it was established in VAOPGCPREC 19-97 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  Subsequent to that holding, the law 
has been amended to preclude service connection based on the 
veteran's use of tobacco products during service.  See 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The change in the law 
impacts claims filed on or after June 9, 1998.  

In the present case, the veteran's claim of entitlement to 
service connection for nicotine dependence was received by 
the RO in May 1998.  As such, the holding in VAOPGCPREC 19-97 
applies and the veteran's claim is not precluded by operation 
of law.  

As noted in VAOPGCPREC 19-97, the determination of whether 
the appellant is dependent on nicotine is a medical issue.  
Here, the claims file does not contain any competent medical 
evidence asserting that the veteran was both psychologically 
and physiologically addicted to nicotine.  Such was to be 
addressed at a VA examination, but the veteran failed to 
report as scheduled after receiving appropriate notice of the 
appointment, and has not offered good cause for his failure 
to report.  

In conclusion, the competent evidence of record fails to 
establish that the veteran developed nicotine dependence 
during service.  Without such evidence, the criteria set 
forth in VAOPGCPREC 19-97 have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

II.  Service connection- pulmonary disability due to tobacco 
use in service, to include as secondary to nicotine 
dependence acquired in service

The veteran is claiming entitlement to service connection for 
a pulmonary disability.  The Board will first consider the 
veteran's claim that such condition was secondary to nicotine 
dependence acquired in service.

As discussed above, there is no medical evidence to support a 
finding of nicotine dependence acquired in service in the 
present case.  For this reason, the veteran's secondary claim 
due to in-service smoking cannot succeed.

The Board will now address the veteran's claim of entitlement 
to service connection for a respiratory disability on a 
direct basis.  As previously stated, a successful service 
connection claim will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record reveals diagnoses 
of respiratory ailments, to include COPD and pulmonary 
fibrosis.  Thus, the first element of a service connection 
claim has been met.  The evidence of record does not satisfy 
the remaining requirements for a claim of service connection, 
however, as will be explained below.

As previously noted, the service medical records were absent 
any indication of respiratory problems during active duty.  
Additionally, the claims file lacks a competent medical 
opinion attributing any present respiratory diagnosis, 
initially demonstrated years after service, to active 
service.  

In conclusion, there is no competent finding of nicotine 
dependence acquired in service, eliminating the possibility 
of a grant of service connection on a secondary basis as due 
to in-service smoking.  Moreover, while current respiratory 
diagnoses are established, no such disorders were shown in 
service and no competent medical evidence links a current 
respiratory condition to active duty.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for nicotine dependence is denied.

Service connection for a respiratory disability due to 
tobacco use in service, to include as secondary to nicotine 
dependence acquired in service, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



